PER CURIAM.
Appellant, Walter Graham, appeals his resentencing imposed as a result of this court’s mandate in Graham v. State, 577 So.2d 634 (Fla. 1st DCA 1991). The trial court resentenced appellant on Count II as directed by this court; however, in his brief, appellant challenges only his sentencing on Count I, which was not before the trial court at the resentencing hearing. We therefore do not address the challenge to the Count I sentence. See State v. Barber, 301 So.2d 7, 9 (Fla.1974).*
Accordingly, the sentence imposed by the trial court as to Count II is AFFIRMED.
ALLEN, BENTON and BROWNING, JJ., CONCUR.

 Appellant filed a motion to correct illegal sentence in the trial court on December 20, 1995, by which he challenged his sentence on Count I. As of this time, the trial court has not made a determination on appellant’s motion.